COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00249-CV


Brand FX, LLC d/b/a Brand FX Body         §    From the 271st District Court
Company
                                          §    of Wise County (CV14-05-321)
v.
                                          §    February 26, 2015

Curtis Rhine                              §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court denying Brand FX, LLC’s motion to compel arbitration is reversed and

remanded to the trial court for entry of an order compelling the parties’ dispute to

arbitration pursuant to the parties’ arbitration agreement.

      It is further ordered that appellee Curtis Rhine shall bear the costs of this

appeal, for which let execution issue.




                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel